DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered. Claims 1, 4, 6, 7, 9-11, and 17-21 are pending and currently examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 102
The rejection of claims 1, 4, 5, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Hufton et al. (U.S. Pub. 20100143349) is withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 103
The rejection of claims 6-10 and 17-21 under 35 U.S.C. 103 as being unpatentable over Hufton et al. in view of Senter et al. is withdrawn in view of the amendments to the claims.

Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 7, 9-11, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
As iterated in the previous Office actions, the specification presents guidance and working example of using an antibody-drug conjugate that comprises the anti-human RAGE monoclonal antibody MAB11451 of the R&D Systems (Monoclonal Mouse IgG2B Clone # 176902) linked with monomethyl auristatin E or F. Other antibodies disclosed are MOL403 (binds V type domain; structure unknown), which were not disclosed as being linked to MMAF. However, the claims broadly encompass any monoclonal antibody-drug conjugates that binds the extracellular region of RAGE coupled with monomethyl 
On page 6 of the remarks of 04/27/2021 Applicant argues that:
“Those in the art understand that Applicant's use of MAB 11451 is sufficiently representative of monoclonal anti-RAGE antibodies with the function relevant to the claims; i.e., targeting conjugated MMAF to a cell expressing RAGE by binding the extracellular domain of RAGE. For this purpose, the antibody does not need to be neutralizing, have any specific set of kinetic values for binding, or contain any other exotic features. MAB11451 is a representative member of the myriad monoclonal anti-RAGE antibodies known in the art that bind the extracellular domain…”. 
The arguments were carefully considered but not found persuasive because, as Applicant acknowledges in the specification, the only MMAF conjugate is the one with MAB11451. This is the only construct that Applicant is in possession of. Applicant already conceded that the other antibody that binds to V type domain of RAGE (MOL403) was not used as anti-cancer drugs (Remarks of 12/17/2020, page 6). 
 The fact that Applicant obtained one conjugate does not mean that they are in possession of all possible conjugates, irrespective how easy or difficult is to obtain the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 6, 7, 9-11, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hufton et al. (U.S. Pat. No. 20100143349-cited by Applicant) in view of Senter PD (Potent antibody drug conjugates for cancer therapy. Cur. Opin. Chem. Biol., 13, 235-244, 2009).
The claims are drawn to an anti-cancer therapeutic agent (or a pharmaceutical composition comprising it) for treating a cancer that overexpresses Receptor for Advanced Glycation End Products (RAGE), comprising: monomethyl auristatin F (MMAF) linked to and a monoclonal antibody that binds to at least a part of the V-region of the extracellular domain of RAGE consisting of amino acids 23 to 116 of SEQ ID NO: 1. The antibody may be a human or humanized antibody and is linked through a linking group may be chemically labile, enzymatically labile, or non-cleavable. The cancer to be treated may be gynecological cancer, breast or prostate cancer.
The limitation regarding what type of cancer may be treated with the composition are not given patentability weight since they represent intended use.
The claims address a known problem in the cancer therapy, namely the targeting of the efficient chemotherapeutic drugs to destroy only the cancerous cells and largely leave the normal cells intact. Conceptually, the problem is solved attaching the drugs to carriers that would bind to epitopes that are expressed on cancer cells (tumor associated antigens) or to extracellular receptors that are expressed preponderantly on the membrane of the cancer cells. In order for the drug to be effective, it should be internalized so that it would kill the cell.

The antibody or binding fragment thereof may be conjugated with a cytotoxin, a therapeutic agent, or a radioactive metal ion. In one embodiment, the protein that is conjugated is an antibody or fragment thereof. A cytotoxin or cytotoxic agent includes any agent that is detrimental to cells. Techniques for conjugating such moieties to proteins are well known in the art ([0137]). The reference provides a pharmaceutical composition comprising an antibody or antibody fragment and a pharmaceutically acceptable excipient. [0026]. The antibodies of Hufton et al. bind to the V domain of RAGE (Claim 7) and that is exactly the domain claimed by Applicant.
 Hufton et al is silent about using MMAF as a cytotoxic agent and about the type of linker to be used.

The reference indicates the use of Auristatins as a class of totally synthetic highly potent drugs that have been widely utilized for ADC development. These drugs are significantly more potent than most drugs used in cancer chemotherapy, and act by binding to tubulin at the same site as the vinca alkaloids and inhibiting tubulin polymerization (p. 238). Auristatins are totally synthetic, and as a result, integral structural modifications can be made that significantly alter the properties of the drug. One such auristatin, MMAF, terminates with a negatively charged residue, phenylalanine that impairs cell membrane permeability. Consequently, ADCs containing MMAF that facilitate drug uptake by antigen-positive cells are >2000-fold more potent than the free drug itself. MMAF linked to the cAC10 antibody through a peptide linker was active against anaplastic large cell lymphoma xenografts at well tolerated doses. Similar findings were obtained with anti-CD70 auristatin conjugates against renal cell carcinoma xenografts, and activity was demonstrated in multidrug resistant cell lines. active ADCs could be generated by eliminating the cleavable peptide (Val-Cit) in MMAF and replacing it with a thioether linkage (Figure 1). ADCs in which the drug was directly attached to anti-CD30 and anti-LeY antibodies through thioether adducts retained activity. Mass spectrometry showed that the released drug was a cysteine-adduct of the linker-MMAF derivative, presumably resulting from antibody degradation within lysosomes (p. 240).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have linked the antibodies of Hufton et al. with MMAF as indicated by Senter and obtain a potent anti- therapeutic for RAGE expressing cancers 
A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hufton et al. in view of Senter PD (both cited supra) and in further view of Leipold et al. (Trastuzumab- MC-vc-PAB-MMAF: the effects of drug antibody ratio (DAR) on efficacy, toxicity and pharmacokinetics. Cancer Res. 67, (9) Suppl., AACR annual meeting May 2007. Abstract 1551).
The claims add the limitation that the ADCs have a drug: antibody ratio between 1.5to 1:8.
The teachings of Hufton et al. and Senter were presented above and they were silent about the antibody: drug ratio 
Leipold et al. used Trastuzumab-MC-vc-PAB-MMAF (Trastuzumab-vc-MMAF, a humanized monoclonal antibody conjugated through a protease-sensitive valine-citruline dipeptide linker with MMAF) in Fo5 and the BT474EEI xenografts models in rats and mice. They used MMAF three separate lots with a DAR=2, DAR=4, and DAR=6.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647